Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
STATUS OF THE CLAIMS: Claims 1-10 are pending in this application.
Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 (including claims dependent thereon) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1-10 recite the term “derivative”, which implies more than what is being positively recited.  The term "derivative" can include any or all organic compounds derived from the core structure, and thus, it is unclear what is included or excluded. 
Examiner suggests deleting the term in all claims.
Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 (including claims dependent thereon) are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-10 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.   The claims are directed compositions comprising the claimed compounds.  The claims are rejected for lack of enablement because there is an insufficient teaching of how to use the claimed compositions as claimed.  The term “composition” specify that at least some therapeutic benefit arise from some property of the composition.  Intended use claims do not have patentability weight.  A pill, for example is a pill no matter what it is used for, and thus, intended use are not consider patentable.  Therefore, Applicant has not taught how to use the compounds of the invention to therapeutic effect for any condition. 
Examiner suggests amending the claims to include claims that are only compositions claims, and claims that are methods for treating claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al. (WO2015/064768) in view of Kim et al. (JP2013-533252, which corresponds to US Pub. 2011/0319406).
Applicants claim a composition comprising the following compound: 

    PNG
    media_image1.png
    56
    618
    media_image1.png
    Greyscale
for treating corneal endothelial eye disorders.
Koizumi discloses compositions for treating eye disorders and that a TGFβ signal inhibitor can be employed. Koizumi further teaches that the TGFβ signal transduction is mediated by TGF-βRII and ALK5, and effects based on TGFβ signal inhibiting actions were demonstrated by ALK5 inhibitors, which assists in treating corneal endothelial eye disorders.
Koizumi does not teach a composition for treating eye disorders using the following compound:

    PNG
    media_image1.png
    56
    618
    media_image1.png
    Greyscale
, which is used by Applicant.
Kim discloses the compound and teaches that a plurality of compounds included in the compound group have ALK5 inhibitory actions and thus can be used for treatment of diseases that require suppression of TGFβ signal, which include corneal conditions. (See pages 1 and 5-6 US Pub.).
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Koizumi and Kim.  Kim discloses the compound group containing higher activity in ALK5 inhibitory action and Koizumi teaches that the TGFβ signal transduction is mediated by TGF-βRII and ALK5, and effects based on TGFβ signal inhibiting actions were demonstrated by ALK5 inhibitors, which assists in treating corneal endothelial eye disorders. Therefore, one having ordinary skill in the art at the time of the invention would combine these teachings to produce a composition using the compound in Kim as a TGFβ signal inhibitor of Koizumi to treat corneal endothelial eye disorders.
Since Applicant’s claims are prima facie obvious in view of the teachings of Koizumi and Kim, Applicant’s claims are obvious, and therefore, rejected under 35 U.S.C. 103.
Conclusion
	Claims 1-10 are pending.  Claims 1-10 are rejected.  No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL V WARD whose telephone number is (571)272-2909. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL V WARD/           Primary Examiner, Art Unit 1624